UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1810


JOHN S. STRITZINGER,

                Plaintiff - Appellant,

          v.

SAMUEL ASIEDU; SCOTT MATOSCO; SUSAN ZELENIAK,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:15-cv-05111-TLW)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John S. Stritzinger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John    S.        Stritzinger    appeals       the    district          court’s      order

accepting     the       recommendation        of     the        magistrate        judge    and

dismissing       his    complaint     for    failing       to    comply      with   a     court

order.      We    have     reviewed    the       record    and       find    no   reversible

error.     Accordingly, we grant Stritzinger leave to proceed in

forma pauperis, deny Stritzinger’s pending motions, and affirm

for the reasons stated by the district court.                               Stritzinger v.

Asiedu,     No.    3:15-cv-05111-TLW             (D.S.C.       June    23,     2016).        We

dispense     with       oral   argument       because          the     facts      and     legal

contentions       are    adequately     presented         in     the   materials        before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                             2